DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered. Claims 1, 2, 4-6 and 8-20 are pending, of which claims 1, 5, 9, 17 and 20 are currently amended. Claims 3 and 7 are cancelled. No new matter has been added.
Applicant’s arguments, see pages 9 and 13-15, filed 08/01/2022, with respect to the rejection(s) of claim(s) 7 under 35 USC 112 and 1, 2, and 4-20 under 35 USC 103 in view of Mills have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Election/Restrictions
The applicant has presented species claims to two or more independent or distinct species of the invention. Because only generic claims were first presented and prosecuted and no election of a single species of that genus has been required, the examiner may require applicant to elect a single species. See MPEP 818.02(b).
This application contains claims directed to the following patentably distinct species: fuel cell systems and methods in which the carrier fluid carries positively charged ions from the anode to the cathode via the force of (1) gravity, (2) water pumps, (3) centrifugal force, (4) magnetic force, (5) surface energy, (6) capillary action and (7) hydraulic force. The species are independent or distinct because they each use a mutually exclusive force component. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 9-19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Newly amended claim 20 is directed to an invention that is independent or distinct from the invention previously claimed for the following reasons: claim 20 is directed to species (3) in which the force component is centrifugal force, which is mutually exclusive from the previously claimed species (1) in which the force component is gravity
Since applicant has received an action on the merits for the previously presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0123180 A1 (Jehan).

    PNG
    media_image1.png
    381
    427
    media_image1.png
    Greyscale

Regarding claim 1, Jehan discloses a fuel cell system for producing electricity (the reactor acts as an electric power generator) [0152], the fuel cell system comprising a sealed chamber (closed reactor vessel) [0026] comprised of a water permeable first electrode and a water permeable second electrode (a plurality of electrodes Ex, the anodic surface comprises a set of metal wires having a slight clearance between each wire to allow percolation of the electrolyte between each wire) [0025], [0081], [0084] separated from each other (distance between two consecutive electrodes) [0114], [0115], wherein the first electrode is comprised of an anode and the second electrode is comprised of a cathode (the electrodes Ex can act as both an anode and a cathode) [0073], wherein the first electrode is disposed above the second electrode and separated from each other via a single open space (distance between two consecutive electrodes) [0114], [0115], a load circuit (electric power recovery system) disposed outside of the chamber and in electrical communication with the anode [0134], [0150]-[0153], flowable ionizable matter comprised of hydrogen disposed within the chamber, wherein the anode causes the flowable ionizable matter to ionize and produce electrons to move to the load circuit and return to the cathode (power is recovered by a recombination of hydrogen in water by simultaneous reduction of oxides on the anode sides) [0132]-[0134], a proton circuit, wherein the ionization at the anode also produces positively charged ions moving to the cathode on the proton circuit independent of the electrons returning to the cathode (a flow path of the electrolyte passes alternately between the electrodes Ex, controlled flow of the electrolyte enables direct production of power in the form of electricity) [0064], [0144], a carrier fluid (electrolyte) within a reservoir (electrolyte tank), wherein the reservoir is disposed at a bottom region of the chamber and below the cathode (connected to the electrolyte outlet 8) [0135], and wherein the carrier fluid is pumped (controlled flow of electrolyte) from the reservoir via a pump (volumetric pump) or tubing (closed circuit) to a supply source (electrolyte inlet 4) disposed above the anode [0060], [0135], [0136], [0144], wherein the anode supply source releases the carrier fluid comprised of water (aqueous solution, water can be added to the electrolyte) [0122], [0130] for carrying the positively charged ions from the anode to the cathode via the force of gravity (the flow of the electrolyte is natural and gravitational) [0065], wherein the carrier fluid permeates through the cathode (the electrolyte passes through the opening positioned at the top of the electrode) [0100], and wherein the returning electrons from the load circuit and positively charged ions from the proton circuit combine at the cathode, thereby reforming the flowable ionizable matter without the use of oxygen, wherein the reformed flowable ionizable matter is at least partially released within the chamber thereby continuing the ionization reaction at the anode (power is recovered by a recombination of hydrogen in water by simultaneous reduction of oxides on the anode sides) [0132]-[0134], and further wherein the carrier fluid returns to the anode (the electrolyte tank is connected to the electrolyte outlet 8 and the electrolyte inlet 4 in a closed circuit to act as a supply reserve for the electrical power production) [0135], [0136]. See Fig. 1.
Regarding claim 2, Jehan further discloses that the first or second electrode comprises a catalyst for facilitating the ionization and the reformation of the flowable ionizable matter [0075].
Regarding claim 4, Jehan further discloses that the carrier fluid travels within the chamber while in a liquid stream (aqueous solution) [0064], [0122].
Regarding claims 5 and 6, Jehan further discloses a water pump as a force component (volumetric pump) for moving the carrier fluid (electrolyte comprising water) from the cathode back to the anode (closed circuit) [0060], [0135].
Regarding claim 8, Jehan further discloses that the fuel cell produces electricity, and wherein the production of electricity is controlled by controlling the energized traveling speed of the carrier fluid from the anode to the cathode and back to the anode (controlled flow of the electrolyte enables direct production of electric power in the form of electricity) [0144].
Regarding claims 9 and 14, Jehan discloses a fuel cell system for producing electricity (the reactor acts as an electric power generator) [0152], the system comprising a sealed chamber (closed reactor vessel) [0026] comprising of a porous first electrode and a porous second electrode (a plurality of electrodes Ex, the anodic surface comprises a set of metal wires having a slight clearance between each wire to allow percolation of the electrolyte between each wire) [0025], [0081], [0084] separated from each other and having no physical barrier in between (distance between two consecutive electrodes) [0114], [0115], wherein the first electrode is comprised of an anode and the second electrode is comprised of a cathode (the electrodes Ex can act as both an anode and a cathode) [0073], a load circuit (electric power recovery system) disposed outside of the chamber and in electrical communication with the anode [0134], [0150]-[0153], a carrier fluid comprised of water (aqueous solution, water can be added to the electrolyte) [0122], [0130], wherein the carrier fluid permeates through the anode (the anodic surface comprises a set of metal wires having a slight clearance between each wire to allow percolation of the electrolyte between each wire) [0081], [0084], flowable ionizable matter comprised of hydrogen filled within the chamber, wherein the anode causes the flowable ionizable matter to ionize and produce electrons to move to the load circuit and return to the cathode (power is recovered by a recombination of hydrogen in water by simultaneous reduction of oxides on the anode sides) [0132]-[0134], a proton circuit, wherein the ionization at the anode also produces positively charged ions moving to the cathode from the proton circuit via the carrier fluid (a flow path of the electrolyte passes alternately between the electrodes Ex, controlled flow of the electrolyte enables direct production of power in the form of electricity) [0064], [0144], wherein the carrier fluid permeates through the cathode (the electrolyte passes through the opening positioned at the top of the electrode) [0100], wherein the returning electrons from the load circuit and positively charged ions from the proton circuit combine at the cathode, thereby reforming the flowable ionizable matter without the use of oxygen, and further wherein the reformed flowable ionizable matter is at least partially released within the chamber thereby continuing the ionization reaction at the anode (power is recovered by a recombination of hydrogen in water by simultaneous reduction of oxides on the anode sides) [0132]-[0134]. See Fig. 1.
Regarding claim 10, Jehan further discloses that the carrier fluid travels within an interior region of the chamber (a flow path of the electrolyte passes alternately between the electrodes Ex) [0064].
Regarding claims 11, 13 and 15, Jehan further discloses that a portion of the reformed flowable ionizable matter travels within the carrier fluid from the cathode to the anode outside of the chamber (via an electrolyte tank in a closed circuit) [0135] and participates in the ionization process at the anode (a recombination of hydrogen in water by simultaneous reduction of oxides on the anode sides) [0132]-[0134].
Regarding claim 12, Jehan further discloses that the carrier fluid is in a liquid state (aqueous solution) [0122].
Regarding claim 16, Jehan further discloses that the fuel cell produces electricity, and wherein the production of electricity is controlled by controlling the energized traveling speed of the carrier fluid from the anode to the cathode and back to the anode (controlled flow of the electrolyte enables direct production of electric power in the form of electricity) [0144].
Regarding claims 17 and 18, Jehan further discloses a water pump as a force component (volumetric pump) wherein the force component controls the travelling speed of the carrier fluid (electrolyte comprising water) [0060], [0144].
Regarding claim 19, Jehan further discloses that the chamber further comprises one or more resealable ports for instrumentation (check valves at the base of each electrode to achieve more efficient draining) [0140] configured to maintain production of electricity at desired levels (electrolyte is drained to prevent self-discharge) [0139], and one or more ports for resupplying electrons and ionizable flowable matter lost to the environment (water containing sulphates of a metal can if necessary be added to the electrolyte) [0130].

Response to Arguments
Applicant’s arguments filed 08/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727